Citation Nr: 1130183	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-37 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating greater than 30 percent prior to March 26, 2008 and greater than 40 percent from March 26, 2008 for post operative residuals of medial and meniscus tears of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 1984 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas. The Veteran had a hearing before the Board in February 2008 and the transcript is of record.

The case was brought before the Board in October 2008, at which time the left knee claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.

The Veteran claims his left knee disability has prevented him from working. As such, the issue of entitlement to a total disability rating based on individual unemployability (TDIU ) has been raised by the record; this issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).  

The Board notes in August 2010, the Veteran was awarded a higher rating of 40 percent, effective March 26, 2008.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

The issue of entitlement to service connection for depression, claimed as secondary to the left knee, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims he was previously employed as an air conditioner technician and has not been able to work since August 2007 due, in part, to his knee condition.

During a September 2007 VA examination, the Veteran indicated he applied for Social Security Administration (SSA) disability benefits due, in part, to his left knee because he had to quit several jobs because of his knee condition.  In April 2009, the Veteran submitted the SSA decision awarding the Veteran disability benefits in part due to his left knee.  Within the decision, however, it also indicates the Veteran was in a motor vehicle accident (MVA) in August 2007 causing significant low back injuries.  To that end, the Veteran more recently told the January 2009 VA examiner that he was not working and was on worker's compensation due to an occupational back injury.  The Veteran has specifically requested that the VA review and consider his SSA records.

On review of the claims folder, however, the Board concludes these SSA records and worker's compensation records are not currently in the claims folder.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), emphasizes the need for VA to obtain records from other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the circumstances presented here, the AMC should request the Veteran's SSA medical records in conjunction with his application for benefits and award thereof, to the extent they exist.  The AMC should also attempt to obtain any and all records associated with the Veteran's award of worker's compensation benefits to the extent they exist.

The Board previously remanded this claim in October 2008 because the Veteran had not been afforded a VA examination since September 2007 and, thereafter, underwent a left knee surgery in June 2008.  Accordingly, a new VA examination was necessary to ascertain the current severity of the Veteran's left knee.
The Veteran was afforded a VA examination in January 2009, but the Board concludes the VA examination is incomplete for the following reasons.  On examination, the examiner noted moderate effusion, tight ligaments and positive McMurray testing.  At that time, however, the examiner noted the most recent x-rays and MRIs of record were dated in 2007, prior to the Veteran's most recent left knee surgery.  As such, the examiner noted a new x-ray and MRI should be completed "today" with results attached to the report.  Thereafter, it does not appear the Veteran ever actually received these diagnostic tests and, indeed, these tests are not currently of record.  

Indeed, subsequent to the 2009 VA examination, the Veteran was provided an orthopedic consult in February 2010 where the VA physician noted there were no post-2007 x-rays or MRIs of record.  It is noteworthy, however, that the VA physician concluded further surgery would not be a useful solution for the Veteran.  Rather, physical therapy was recommended.

An examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In this case, the Board concludes the 2009 VA examination is not adequate because appropriate diagnostic tests were not complete.  Corrective action is required.

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from August 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide release forms for any and all private medical providers; thereafter, the RO should ask the providers for these records explaining that actual medical records, as opposed to summaries, are needed.  The RO should also obtain the Veteran's medical records for treatment from the VA Medical Center from August 2010 to the present.   All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Contact the Social Security Administration for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits. Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims file.

3.  Contact the appropriate state agency for the purpose of obtaining a copy of any decision(s) and all medical records relied upon in conjunction with the veteran's claim(s) and award(s) of Worker's Compensation benefits.  Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

4.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an orthopedic examination for his service connected left knee disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, to include a copy of this Remand.  Any testing deemed necessary, including X-rays and MRI, should be performed.  

All pertinent pathology associated with the service connected left knee disability should be noted in the examination report. 

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

5.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If these claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



